 1GREENBERG TRAURIG,LLP
  Tyler R. Andrews(SBN 250686)
2 andrewst@gtlaw.com
  3161 Michelson Drive, Suite 1000
3 Irvine CA 92612-4410
  Telep~ione:(949)732-6500                                    AUG — 8 20i9
4 Facsimile:(949)732-6501
5 ' Attorneys for Defendant,                               CL!l11~~1t ~t _--

6
    Temecula Towne Center Associates, LLC                            ~~,
 7
 8
                               UNITED STATES DISTRICT COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
1 1 ~ JEFF JINKINS,                           CASE NO. 5:18-cv-02281-PSG-KK
12                      Plaintiff,            [Assigned to Hon. Philip S. Gutierrez,
                                              Courtroom 6A]
13   v.
                                              FINAL JUDGMENT
14 TEMECULA TOWNE CENTER
   ASSOCIATES,LLC, a Delaware                 Complaint Filed: October 26, 2018
15 Limited Liability Company; and Does 1-
   10,
16
                      Defendants.
17
18         Pursuant to the Court's Order dated February 15, 2019 (ECF No. 16) and in
19 accordance with Federal Rules of Civil Procedure 58, JUDGMENT is hereby entered in
20 favor of Defendant Towne Center Associates, LLC's and the Court hereby dismisses this
21   action with prejudice.

22         IT IS SO ORDERED.

23                                                              e.
               ~~y~~- ~
24 DATED:               '~8- 2019       By:
                                            Honorable Philip S. Gutierrez
25
26
27
28
                                              1
                                       FINAL JUDGMENT
